Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to a divisional application filed on 01/06/2021 in which claims 1-4 are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 01/06/2021 and 09/17/2021.

Drawings

The Examiner contends that the drawings submitted on 01/06/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN107105219A Translation) in view of Kai (CN101577795A Translation).

As to claim 1, Wang teaches an electronic device for viewing a panoramic color and depth image, comprising:

a processor reading a 360 degree panoramic color image and a 360 degree panoramic depth image, wherein the 360 degree panoramic color image corresponds to the 360 degree panoramic depth image ([0005] and [0051] for 360 degree panoramic images; [0033] and [0044] – depth camera integrates a depth sensor and a color sensor; [0048] and [0050] – depth/color panorama and depth/color image data);

wherein when the electronic device is moved or rotated, the processor further converts a part of the 360 degree panoramic color image corresponding to a view angle corresponding to motion or rotation of the electronic device into a planar color image and a part of the 360 degree panoramic depth image corresponding to the view angle into a planar depth image according to the view angle ([0048] – rotation angle; [0051] – fixed angle; also see [0020]-[0022]; [0047]-[0049] – panoramic stitching and the received depth/color image scan data are spliced together to obtain the depth/color panorama at a fixed point).

Wang does not teach a display; and combining the planar color image with the planar depth image to generate a planar color and depth image corresponding to the view angle, and making the display the planar color image according to the planar color and depth image.

However, Kai teaches a display; and combining the planar color image with the planar depth image to generate a planar color and depth image, and making the display the planar color image according to the planar color and depth image ([0008], [0096]-[0097], [0100]-[0102], [0124]-[0131], and [0135] – stitching panoramic images and obtaining depth maps).



As to claim 3, the combination of Wang and Kai teaches wherein each depth value of the 360 degree panoramic depth image corresponds to a virtual optical center which the electronic device acts as, and each depth value of the planar depth image corresponds to a virtual optical plane where the electronic device is located (Wang; [0012]. [0022], [0044], [0051], and [0058]; Kai; [0118]).

As to claim 4, the combination of Wang and Kai teaches wherein when the processor combines the planar color image with the planar depth image to generate the planar color and depth image, the processor converts the planar depth image into depth information corresponding to a virtual optical plane to make the planar color and depth image have the depth information (Wang; [0012]. [0022], [0044], [0051], and [0058]; Kai; [0118]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kai and further in view of Pan (CN105866966A Translation).

As to claim 2, the combination of Wang and Kai does not teach an inertial sensor determining the view angle corresponding to the motion or the rotation of the electronic device according to the motion or the rotation of the electronic device.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’ system and Kai’s system with Pan’s system. In Pan’s disclosure, the panoramic three-dimensional stereoscopic glasses automatically switching the visual angle have the beneficial effects of being panoramic and holographic, automatically switching the angle, and being automatic in construction, high in fidelity and strong in presence (Pan; abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482